UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08025 Global Income Fund, Inc. (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor, New York, NY (Address of principal executive offices) (Zip code) John F. Ramirez, Esq. Global Income Fund, Inc. 11 Hanover Square, 12th Floor New York, NY 10005 Registrant's telephone number, including area code: 1-212-344-6310 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2010 - 06/30/2011 Item 1. Proxy Voting Record The information contained herein discloses the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a)The name of the issuer of the portfolio security; (b)The exchange ticker symbol of the portfolio security; (c)The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d)The shareholder meeting date; (e)A brief identification of the matter voted on; (f)Whether the matter was proposed by the issuer or by a security holder; (g)Whether the registrant cast its vote on the matter; (h)How the registrant cast its vote; and (i)Whether the registrant cast its vote for or against management. GLOBAL INCOME FUND, INC. ALLIANCEBERNSTEIN INCOME FUND, INC. Ticker:ACGSecurity ID:01881E101 Meeting Date: MAR 30, 2011Meeting Type: Annual Record Date:FEB 14, 2011 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director William H. Foulk For Split Management Elect Director D. James Guzy For Split Management Elect Director Robert M. Keith For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. ALPINE GLOBAL PREMIER PROPERTIES FUND Ticker:AWPSecurity ID:02083A103 Meeting Date: MAY 09, 2011Meeting Type: Annual Record Date:MAR 14, 2011 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Jeffrey E. Wacksman For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. BLACKROCK CREDIT ALLOCATION INCOME TRUST I, INC. Ticker:PSWSecurity ID:09255J101 Meeting Date: SEP 02, 2010Meeting Type: Annual Record Date:JUL 06, 2010 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Richard E. Cavanagh For Split Management Elect Director Richard S. Davis For Split Management Elect Director Kathleen F. Feldstein For Split Management Elect Director James T. Flynn For Split Management Elect Director Henry Gabbay For Split Management Elect Director Jerrold B. Harris For Split Management Elect Director R. Glenn Hubbard For Split Management Elect Director Karen P. Robards For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. CALAMOS STRATEGIC TOTAL RETURN FUND Ticker:CSQSecurity ID:128125101 Meeting Date: JUN 30, 2011Meeting Type: Annual Record Date:MAY 06, 2011 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director John P. Calamos, Sr. For Split Management Elect Director William R. Rybak For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. COHEN & STEERS DIVIDEND MAJORS FUND, INC. Ticker:DVMSecurity ID:19248G106 Meeting Date: APR 28, 2011Meeting Type: Annual Record Date:FEB 23, 2011 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Bonnie Cohen For Split Management Elect Director Richard E. Kroon For Split Management Elect Director Willard H. Smith, Jr. For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. COHEN & STEERS INFRASTRUCTURE FUND, INC. Ticker:UTFSecurity ID:19248A109 Meeting Date: APR 28, 2011Meeting Type: Annual Record Date:FEB 23, 2011 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Bonnie Cohen For Split Management Elect Director Richard E. Kroon For Split Management Elect Director Willard H. Smith, Jr. For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. DCA TOTAL RETURN FUND Ticker:DCASecurity ID:233066109 Meeting Date: SEP 16, 2010Meeting Type: Annual Record Date:JUN 28, 2010 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director J. Gibson Watson, III For Split Management Elect Director John Mezger For Split Management 2 Approve Elimination of Fundamental Investment Policy Requiring each Fund to Invest Greater than 25% of its Total Assets in Securities of Companies in the Real Estate Industry For Split Management 3 Approve Reorganization of Funds For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. DCW TOTAL RETURN FUND Ticker:DCWSecurity ID:23317C103 Meeting Date: SEP 16, 2010Meeting Type: Annual Record Date:JUN 28, 2010 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director J. Gibson Watson, III For Split Management Elect Director John Mezger For Split Management 2 Approve Elimination of Fundamental Investment Policy Requiring each Fund to Invest Greater than 25% of its Total Assets in Securities of Companies in the Real Estate Industry For Split Management 3 Approve Reorganization of Funds For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. FIRST TRUST STRATEGIC HIGH INCOME FUND III Ticker:FHOSecurity ID:33735C106 Meeting Date: DEC 20, 2010Meeting Type: Special Record Date:SEP 30, 2010 # Proposal Mgt Rec Vote Cast* Sponsor 1 Approve Investment Advisory Agreement For Split Management 2 Approve Subadvisory Agreement For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. FIRST TRUST STRATEGIC HIGH INCOME FUND III Ticker:FHOSecurity ID:33735C106 Meeting Date: APR 18, 2011Meeting Type: Annual Record Date:JAN 31, 2011 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Robert F. Keith For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. GSC INVESTMENT CORP. Ticker:SARSecurity ID:362493108 Meeting Date: JUL 07, 2010Meeting Type: Annual Record Date:MAY 12, 2010 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Robert F. Cummings, Jr. For Split Management Elect Director Steven M. Looney For Split Management Elect Director Charles S. Whitman, III For Split Management 2 Ratify Auditors For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. GSC INVESTMENT CORP. Ticker:SARSecurity ID:362493108 Meeting Date: JUL 30, 2010Meeting Type: Special Record Date:MAY 31, 2010 # Proposal Mgt Rec Vote Cast* Sponsor 1 Approve Issuance of Shares for a Private Placement For Split Management 2 Approve Investment Advisory Agreement For Split Management 3 Adjourn Meeting For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. HELIOS ADVANTAGE INCOME FUND, INC Ticker:HAVSecurity ID:42327W206 Meeting Date: SEP 30, 2010Meeting Type: Annual Record Date:JUL 30, 2010 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Rodman L. Drake For Split Management Elect Director Diana H. Hamilton For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. JOHN HANCOCK BANK AND THRIFT OPPORTUNITY FUND Ticker:BTOSecurity ID:409735206 Meeting Date: JAN 21, 2011Meeting Type: Annual Record Date:NOV 08, 2010 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director James F. Carlin For Split Management Elect Director William H. Cunningham For Split Management Elect Director Gregory A. Russo For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. KOHLBERG CAPITAL CORPORATION Ticker:KCAPSecurity ID:500233101 Meeting Date: JUN 10, 2011Meeting Type: Annual Record Date:APR 19, 2011 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Albert G. Pastino For Split Management Elect Director C. Michael Jacobi For Split Management Elect Director Samuel P. Frieder For Split Management 2 Amend Non-Employee Director Restricted Stock Plan For Split Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Split Management 4 Advisory Vote on Say on Pay Frequency One Year Split Management 5 Ratify Auditors For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. KOHLBERG CAPITAL CORPORATION Ticker:KCAPSecurity ID:500233101 Meeting Date: JUN 16, 2011Meeting Type: Special Record Date:APR 20, 2011 # Proposal Mgt Rec Vote Cast* Sponsor 1 Approve Issuance of Shares for a Private Placement For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. LAZARD WORLD DIVIDEND & INCOME FUND, INC. Ticker:LORSecurity ID:521076109 Meeting Date: APR 29, 2011Meeting Type: Annual Record Date:MAR 24, 2011 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Kenneth S. Davidson For Split Management Elect Director Nancy A. Eckl For Split Management Elect Director Lester Z. Lieberman For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. LMP CAPITAL AND INCOME FUND INC. Ticker:SCDSecurity ID:50208A102 Meeting Date: APR 29, 2011Meeting Type: Annual Record Date:MAR 01, 2011 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Riordan Roett For Split Management Elect Director Jeswald W. Salacuse For Split Management MACQUARIE GLOBAL INFRASTRUCTURE TOTAL RETURN FUND INC. Ticker:MGUSecurity ID:55608D101 Meeting Date: JUN 23, 2011Meeting Type: Annual Record Date:APR 29, 2011 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Brad Frishberg For Split Management Elect Director Chris LaVictoire Mahai For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. MACQUARIE/FIRST TRUST GLOBAL INFRASTRUCTURE/UTILITIES DIVIDEND & INCOME FUND Ticker:MFDSecurity ID:55607W100 Meeting Date: DEC 20, 2010Meeting Type: Special Record Date:SEP 30, 2010 # Proposal Mgt Rec Vote Cast* Sponsor 1 Approve Investment Advisory Agreement For Split Management 2 Approve Subadvisory Agreement For Split Management 3 Approve Subadvisory Agreement For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. MACQUARIE/FIRST TRUST GLOBAL INFRASTRUCTURE/UTILITIES DIVIDEND & INCOME FUND Ticker:MFDSecurity ID:55607W100 Meeting Date: APR 18, 2011Meeting Type: Annual Record Date:JAN 31, 2011 # Proposal Mgt Rec Vote Cast* Sponsor Elect Trustee Robert F. Keith For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. MCG CAPITAL CORPORATION Ticker:MCGCSecurity ID:58047P107 Meeting Date: JUN 01, 2011Meeting Type: Annual Record Date:APR 07, 2011 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Wallace B. Millner, III For Split Management Elect Director Richard W. Neu For Split Management Elect Director B. Hagen Saville For Split Management 2 Ratify Auditors For Split Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Split Management 4 Advisory Vote on Say on Pay Frequency One Year Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. MVC CAPITAL, INC. Ticker:MVCSecurity ID:553829102 Meeting Date: MAR 10, 2011Meeting Type: Annual Record Date:JAN 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Emilio Dominianni For Split Management Elect Director Gerald Hellerman For Split Management Elect Director Warren Holtsberg For Split Management Elect Director Robert Knapp For Split Management Elect Director William Taylor For Split Management Elect Director Michael Tokarz For Split Management 2 Ratify Auditors For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. NFJ DIVIDEND, INTEREST & PREMIUM STRATEGY FUND Ticker:NFJSecurity ID:65337H109 Meeting Date: JUL 21, 2010Meeting Type: Annual Record Date:MAY 12, 2010 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Paul Belica For Split Management Elect Director James A. Jacobson For Split Management Elect Director Hans W. Kertess For Split Management Elect Director William B. Ogden, IV For Split Management Elect Director R. Peter Sullivan, III For Split Management Elect Director Alan Rappaport For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. NGP CAPITAL RESOURCES COMPANY Ticker:NGPCSecurity ID:62912R107 Meeting Date: MAY 11, 2011Meeting Type: Annual Record Date:MAR 16, 2011 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Edward W. Blessing W. Blessing For Split Management 2 Ratify Auditors For Split Management 3 Adjourn Meeting For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. NUVEEN DIVERSIFIED DIVIDEND & INCOME FUND Ticker:JDDSecurity ID:6706EP105 Meeting Date: MAY 06, 2011Meeting Type: Annual Record Date:MAR 09, 2011 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director John P. Amboian For Split Management Elect Director David J. Kundert For Split Management Elect Director Terence J. Toth For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. NUVEEN MULTI-STRATEGY INCOME AND GROWTH FUND 2 Ticker:JQCSecurity ID:67073D102 Meeting Date: MAY 06, 2011Meeting Type: Annual Record Date:MAR 09, 2011 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director John P. Amboian For Split Management Elect Director David J. Kundert For Split Management Elect Director Terence J. Toth For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. RIVERSOURCE LASALLE INTERNATIONAL REAL ESTATE FUND, INC. Ticker:SLSSecurity ID:76932W102 Meeting Date: FEB 15, 2011Meeting Type: Special Record Date:DEC 17, 2010 # Proposal Mgt Rec Vote Cast* Sponsor 1 Approve Reorganization of Funds For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. SOURCE CAPITAL, INC. Ticker:SORSecurity ID:836144105 Meeting Date: MAY 02, 2011Meeting Type: Annual Record Date:MAR 04, 2011 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Eric S. Ende For Split Management Elect Director Thomas P. Merrick For Split Management Elect Director Patrick B. Purcell For Split Management Elect Director David Rees For Split Management 2 Approve Continuation of Investment Advisory Agreement For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. THE BLACKROCK INCOME TRUST INC. Ticker:BKTSecurity ID:09247F100 Meeting Date: SEP 02, 2010Meeting Type: Annual Record Date:JUL 06, 2010 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Richard E. Cavanagh For Split Management Elect Director Kathleen F. Feldstein For Split Management Elect Director Henry Gabbay For Split Management Elect Director Jerrold B. Harris For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. THE BLACKROCK INCOME TRUST INC. Ticker:BKTSecurity ID:09247F100 Meeting Date: SEP 02, 2010Meeting Type: Annual Record Date:JUL 06, 2010 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Richard E. Cavanagh For Split Management Elect Director Kathleen F. Feldstein For Split Management Elect Director Henry Gabbay For Split Management Elect Director Jerrold B. Harris For Split Management *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. THE GABELLI DIVIDEND & INCOME TRUST Ticker:GDVSecurity ID:36242H104 Meeting Date: JUN 02, 2011Meeting Type: Annual Record Date:MAR 21, 2011 # Proposal Mgt Rec Vote Cast* Sponsor Elect Director Frank J. Fahrenkopf, Jr. For Split Management Elect Director Anthonie C. van Ekris For Split Management Elect Director Salvatore J. Zizza For Split Management 2 Approve Elimination of the Fund's Classified Board Structure Against Split Shareholder *Pursuant to Section 12(d)(1)(F) of the Investment Company Act of 1940, as amended, the shares held by the Registrant were instructed to be voted in the same proportion as the vote of all other shareholders of the issuer. WESTERN ASSET GLOBAL CORPORATE DEFINED OPPORTUNITY FUND INC. Ticker:GDOSecurity ID:95790C107 Meeting Date: FEB 28, 2011Meeting Type: Annual Record Date:JAN 04, 2011 # Proposal Mgt Rec
